          Case: 1:19-cv-02815-SO Doc #: 14 Filed: 05/15/20 1 of 2. PageID #: 89




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


TYRONE HIPPS,                                           Case No. 1:19-cv-02815
                         Plaintiff,
                                                        Judge Solomon Oliver, Jr.
    vs.
CUYAHOGA COUNTY, et al.                                 Magistrate Judge David A. Ruiz

                         Defendants.

  PLAINTIFF TYRONE HIPPS’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO AMEND
                    THE COMPLAINT WITHOUT LEAVE OF COURT


          Plaintiff Tyrone Hipps respectfully moves the Court for 14 days’ additional time to amend

his complaint without leave of Court. The current deadline is today, May 15, 2020. The parties’

counsel have conferred and the motion is unopposed.

          Mr. Hipps’s counsel only recently received long-pending, additional public-records video

productions from Defendant County. Plaintiffs’ counsel have faced technological, logistical, and

time issues associated with obtaining, uploading, sharing, and analyzing the videos as counsel and

paralegal staff work remotely because of the COVID-19 crisis. To ensure facts are pleaded in the

amendment correctly and completely, particularly for the Monell claim, more time is needed for

analysis, drafting, and editing.

          No prejudice will result from the extension. While Mr. Hipps will probably have his

amendment on file before 14 days elapse; this request is made out of an abundance of caution

given the technological and communication challenges. The amendment will be filed well in

advance of the June 25 scheduled mediation in this matter, so Defendants will plenty of time to

absorb it before the mediation.


Dated: May 15, 2020


                                             Page 1 of 2
        Case: 1:19-cv-02815-SO Doc #: 14 Filed: 05/15/20 2 of 2. PageID #: 90




Respectfully submitted,

Tayeh Law Offices, LLC                               The Chandra Law Firm LLC

/s/ Per consent                                      /s/ Subodh Chandra
Ziad Tayeh (0088027)                                 Subodh Chandra (0069233)
Tayeh Law Offices, LLC                               Jessica S. Savoie (LA33378)1
22255 Center Ridge Road, Suite 311                   Brian D. Bardwell (0098423)
Rocky River, Ohio 44116                              The Chandra Law Building
Phone: (440) 580-0365                                1265 W. 6th St., Suite 400
Fax: (440) 359-8755                                  Cleveland, OH 44113-1326
Email: info@Tayehlaw.com                             216.578.1700 Phone
                                                     216.578.1800 Fax
Attorney for Plaintiff Tyrone Hipps                  Subodh.Chandra@ChandraLaw.com
                                                     Jessica.Savoie@ChandraLaw.com
                                                     Brian.Bardwell@ChandraLaw.com

                                                     Attorneys for Plaintiff Tyrone Hipps




1Ms. Savoie is admitted to practice in this Court. She is licensed to practice in Louisiana and
certified to practice pending admission in Ohio. (Practice temporarily authorized pending
admission under Gov. Bar R. I., Sec. 19. Ohio Attorney Registration No. 0099330.)

                                            Page 2 of 2
